Citation Nr: 1600779	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 20, 2009 for the award of service connection for mild superficial comedones (claimed as acne).


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION
	
The Veteran served on active duty from September 1994 to March 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for mild superficial comedones with an initial noncompensable evaluation assigned effective August 20, 2009.  
In August 2014 the Board remanded the current claim for the issuance of a statement of the case (SOC).  An SOC was provided to the Veteran in September 2014 and the appeal was then perfected.  Accordingly, the claim for an earlier effective date for the award of service connection for mild superficial comedones is properly before the Board for further appellate action.

The August 2014 Board decision also remanded claims for entitlement to increased ratings for left and right foot disabilities and entitlement to service connection for a bilateral shoulder disability, to include as secondary to a service-connected cervical spine condition.  Review of the claims file establishes that the development ordered by the Board in the August 2014 remand has not been completed and the claims have not been recertified to the Board.  Therefore, the claims for increased ratings for left and right foot disabilities and service connection for a bilateral shoulder disability remain in remand status and are not currently before the Board. 

In the September 2014 substantive appeal, the Veteran indicated that a higher rating was warranted for her service-connected acne disorder.  An August 2015 correspondence also contains reference to early on-set arthritis of the bilateral knees.  These statements from the Veteran could serve as claims for VA compensation, but clarification is required.  They are therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include clarifying whether the Veteran intended to initiate claims for an increased rating for superficial comedones and/or entitlement to service connection for a bilateral knee disability. 


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for acne was denied in a final April 1995 rating decision.  She received actual notice of the denial of the claim in April 1995 and no new and material evidence was received in the subsequent year.
2.  The Veteran filed multiple claims to reopen service connection for acne and was most recently denied in a November 2007 Board decision. 

3.  The latest claim to reopen service connection for acne was received by VA on September 25, 2009.  Service connection for mild superficial comedones (claimed as acne) was granted in an August 2010 rating decision and an initial noncompensable evaluation was assigned from August 20, 2009.

4.  The award of service connection for superficial comedones in the August 2010 rating decision was not based on receipt of additional service department records or evidence received within a year of the initial decision considering and denying this claim.

5.  The currently-assigned effective date of August 20, 2009 is earlier than the date entitlement to the benefit was shown and the date the current claim to reopen service connection was received.


CONCLUSION OF LAW

An effective date earlier than August 20, 2009 is not warranted for the award of service connection for mild superficial comedones (claimed as acne).  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.151, 3.303, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the award of service connection for mild superficial comedones (claimed as acne).  The initial claim for entitlement to service connection for acne was denied in an April 1995 rating decision.  At that time, the RO found that while service records documented a finding of mild acne in January 1995, the condition was temporary and unrelated to the Veteran's current disability.  The RO also determined that the evidence did not establish a link between the Veteran's current chronic skin condition and active duty service and the claim was denied on this basis.  The Veteran was informed of the rating decision and did not appeal; the April 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran made several attempts to reopen the claim for entitlement to service connection for acne and was denied in various decision by the RO and Board, most recently in a November 2007 Board decision.  On September 25, 2009, the Veteran electronically contacted VA and filed a new claim to reopen service connection for acne.  In the August 2010 rating decision on appeal, the claim was reopened and service connection was awarded for mild superficial comedones.  An initial noncompensable evaluation was assigned effective August 20, 2009, the date identified by the RO as the date of claim.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

As already discussed, the Veteran's initial claim for service connection for acne was denied in a final April 1995 rating decision.  Service connection for mild superficial comedones (claimed as acne) was eventually granted in the August 2010 rating decision on appeal with an initial noncompensable evaluation assigned effective August 20, 2009.  The new and material evidence used to reopen the claim did not consist of service department records.  Moreover, there was no pending (unadjudicated) claim of the type contemplated by 38 C.F.R. § 3.155 or § 3.156(b), nor was any additional evidence pertinent to the claim received within a year from the April 1995 initial denial of the service connection claim.  

VA is required to evaluate all submissions received during the year period after the initial adjudication of the claim to determine whether they contain new and material evidence.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  On May 1, 1995, soon after the issuance of the April 1995 rating decision, VA received correspondence from the Veteran describing the effects of her various disabilities and recent treatment.  However, the  statements and evidence submitted by the Veteran did not pertain to the recently denied acne claim.  The other evidence added to the record within a year after the April 1995 rating decision is also not relevant to the claimed acne.  In fact, the claims file does not contain any new communication from the Veteran pertaining to a skin condition until October 1998, when she filed a claim to reopen service connection for acne.  Therefore, it is clear that no new and material evidence was received by VA within a year from April 1995, the date the Veteran received notice of the rating decision denying her claim for service connection for acne.

The Board also has considered whether the record contains any communication from the Veteran dated prior to August 20, 2009, which could be considered an informal claim for benefits.  The Veteran had previously attempted to reopen the claim for service connection for acne and was most recently denied in a November 2007 final Board decision.  During the period between November 2007 and September 2009 (when the most recent claim to reopen was received), the record contains no statements or correspondence indicating an intent to apply for service connection for acne.  Furthermore, any VA and private medical records dated during this period documenting treatment for acne cannot serve as an informal claim.  Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA can constitute an informal claim, but only when a formal claim for pension or compensation has been previously disallowed for the reason that the disability is not compensable in degree.  The mere presence of medical evidence also does not establish intent on the part of a Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Merely seeking treatment does not establish a claim, including an informal claim, for service connection.  

Finally, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  The August 2010 rating decision awarding service connection for mild superficial comedones identified August 20, 2009 as the date of claim, but the correspondence received by the Veteran on this date makes no reference to an acne condition.  Rather, the Veteran's claim to reopen service connection for acne was contained in an electronic communication dated September 25, 2009.  Additionally, the earliest competent evidence of a link between the Veteran's skin condition and active service is the medical opinion of a July 2010 VA contract examiner.  Thus, the entitlement to the benefit sought did not arise until July 2010, after receipt of the Veteran's claim to reopen service connection.  Even if the record contained evidence establishing a link between the Veteran's acne and active duty service prior to receipt of the claim, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  Thus, an effective date earlier than August 20, 2009 for the award of service connection for mild superficial comedones is not possible in this case.  Indeed, the Veteran is currently in receipt of an effective date for the award of service connection earlier than that provided by VA's regulations. 
The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by this authority.  Pursuant to this authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than August 20, 2009 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran initiated an appeal regarding the effective date assigned following an award of service connection.  The claim for service connection for a superficial comedones is substantiated and the filing of a notice of disagreement (NOD) as to the August 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the effective date assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must issue a SOC if the NOD is not resolved either by grant of the benefit sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The September 2014 SOC set forth the relevant criteria for the claim on appeal and the appellant was thus  informed of what was needed to establish an earlier effective date for the award of service connection.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  A VA examination is not necessary with respect to the claim for an earlier effective date as the evidence pertinent to this claim consists of information already contained in the claims file.  

For the reasons set forth above, the Board finds that VA has complied with the  notification and assistance requirements.  


ORDER

Entitlement to an effective date earlier than August 20, 2009 for the award of service connection for mild superficial comedones (claimed as acne) is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


